Per curiam.
Marvin J. Zagoria was the subject of a Formal Complaint of the State Bar of Georgia, upon which a special master was appointed, and after proper notification, a hearing was held. The respondent did not appear, and made no response to the Complaint. The special master found that respondent was a licensed practitioner of the law who received funds at a real estate closing for the purpose of disbursement to the seller and real estate agent; that the funds were not disbursed as required by the closing documents, but were commingled with respondent’s own funds with the result that to date two of the parties to the closing who were entitled to receive funds paid to respondent have not received their full entitlement.
The special master recommended that the respondent be disbarred for violation of Bar Rule 4-102, Standard 63, and Bar Rule 4-102, Standard 65, relating to the maintenance of complete records and the prohibition upon commingling of funds and failure to account, as well as a violation of Bar Rule 4-102, Standard 4, relative to dishonesty, fraud, deceit, and wilful misrepresentation.
The State Disciplinary Board approved the findings of fact and conclusions of law of the special master and, observing that respondent had been disbarred by order of this Court on June 16, 1981, recommended that he be disbarred from the practice of law a second time.
We conclude that the findings of fact of the special master are supported by the evidence, and that the action of the State Disciplinary Board is appropriate in finding that the conduct of respondent warrants disbarment. However, respondent having already been disbarred by our order, he is no longer subject to disbarment, and, to that extent, we disapprove the recommendation of the State Disciplinary Board.
All other aspects of the proceeding in this matter are approved.

All the Justices concur.

Marvin J. Zagoria, pro se.